DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 9/23/2020.    Claims 1-20 have been examined and are currently pending. 


Priority
No benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is claimed or acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-3 of, 
determining,…., an intent from a first interaction added to a blockchain via a blockchain transaction; 
determining, …., a correlation between the intent and a set of subsequent related interactions with one or more enterprise systems different from the first enterprise system; and 
generating ,…., a second interaction with a second enterprise system of the one or more enterprise systems different from the first enterprise system, wherein the second interaction is within the set of subsequent related interactions.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation), and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities). 

In addition, claim 1, steps 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can evaluate/determine an intent from an interaction, can evaluate/determine a correlation between the intent and subsequent interactions, can observe/generate interaction with another enterprise.

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a first enterprise system) to perform the steps. Other than reciting “by a first enterprise system”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet, determining and generating data..  
It should be noted the limitations of the method claims are claimed as being performed by a processor/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as determining data, and generating data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the computing system/processor are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic computer/processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a enterprise system), is recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. 

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0013, 0099] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0013, 0099], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 2-10, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-10 are also non-statutory subject matter.


Independent claim 11:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a processor, a memory, a system) described in independent claims 11, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/obtain/transmit/send/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 
Dependent claims 12-20 are merely add further details of the abstract steps/elements recited in claim 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 12-20 are also non-statutory subject matter.

Viewed as a whole, the claims (1-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al. (hereinafter, Isaacson, US 2019/0306137), in view of Fricke et al. (hereinafter, Fricke, US 2020/0160460).






As per claim 1, 11, Isaacson discloses a method and a system for executing hyper-personalized interactions across enterprises using interactions added to blockchains as transactions, the system comprising: 
at least one processor ([0219]); and 
at least one memory ([0219]) comprising a plurality of instructions stored thereon that, in response to execution by the at least one processor, causes the enterprise system to:

determining, by the first enterprise system, a correlation between the intent and a set of subsequent related interactions with one or more enterprise systems different from the first enterprise system ([0048, The user input includes a text - based query, and the search engine correlates the text - based query with a product database of products for sale from merchants to produce a correlation. Based on the correlation, a determination is made that the user input is associated with one of a search intent and a purchase intent, 0050, When the determination indicates the search intent , a search result is presented that includes a non - merchant site , a search interaction associated with the non - merchant site is received and transitioning to the non - merchant site is performed . When the determination indicates the purchase intent, a purchase - related search result associated with the user input is presented that is based on an interaction from a user with the purchase - related search result which results in a presentation of a buy button], Fig, 36A, item 3602); and 
generating, by the first enterprise system, a second interaction with a second enterprise system of the one or more enterprise systems different from the first enterprise system, wherein the second interaction is within the set of subsequent related interactions (Fig. 12E, item 1244, 1250, Fig, 14A, item 1406, Fig. 36A, item 3604, 3606m 3608, [0266, If the determination indicates that the user desires to make a purchase , and without any other input from the user other than the input and / or perhaps the enter key , the system can automatically transition the user interface to a second website in which a second user interface has a second input field ( 1406 ) . The system can prepopulate the second input field associated with the second website with the input (1408). The system can preprocess the second website using the input in the second input field such that the user is in a state after the automatic transitioning where a product associated with the input can be processed for purchase and delivery via a one - click action from the user (1410). The system can, for example, transmit user data from one of the first website and / or a browser via an API to the second website, or automatically navigate through a shopping cart model of the second website to yield the state where the product can be processed for purchase and delivery via the one - click action]).


However, Isaacson does not explicitly disclose, 
determining, by a first enterprise system, an intent from a first interaction added to a blockchain via a blockchain transaction 

While Isaacson teaches intent, interaction, (Fig. 14B, item 1418, Fig, 18D, item 1842, 0056, For example, the API can receive conversion data about purchases made through the Google Buy Button (Purchases on Google), the Facebook Buy Button, the Pinterest Buy Button, Amazon. com purchases, and so forth. A purchase management engine receives the various pieces of data and correlates the data into a single user account that spans multiple purchasing platforms. The account can be stored on a blockchain as well]); 

Fricke teaches ([0088, the server 110 may be configured to store the transaction log on the blockchain, 0115, In another embodiment, the one or more processors may be configured to add data generated and / or transmitted by system 100 to the blockchain. In particular, the server 110 may be configured to share the generated transaction log to
the blockchain, wherein the transaction log includes, but is not limited to, chore completion inputs, identified spatial relationship data, identified interaction data, mortality inputs, and the like. It is contemplated herein that information received by the one or more processors 112 may be submitted and saved on the blockchain or other distributed leger in order to facilitate information distribution and data integrity]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Isaacson’s method by including using blockchain technology, as disclosed by Fricke.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of more efficiently and accurately collect and store users’ activities.

As per claim 2, 12, Isaacson further discloses, however, Isaacson does not explicitly disclose, 
wherein determining the intent from the first interaction added to the blockchain comprises processing data stored on the blockchain using self-executing computer-executable code stored on a block of the blockchain.

Fricke teaches ([0028, In this regard, it is contemplated herein that embodiments of the present disclosure (e.g., activity / chore validation, blockchain to facilitate transparency, and the like), 0088, In additional and / or alternative 
embodiment, the server 110 may be configured to store the transaction log on the blockchain, 0115, In another embodiment, the one or more processors may be configured to add data generated and / or transmitted by system 100 to the blockchain. In particular, the server 110 may be configured to share the generated transaction log to
the blockchain, wherein the transaction log includes, but is not limited to, chore completion inputs, identified spatial relationship data, identified interaction data, 0116, Upon selling the hogs to a buyer (e.g., consumer or other producer in the food production process), the buyer may desire to view this and additional information
collected by system 100 stored on the blockchain. In order
to access the data of system 100 stored on the blockchain, both the farmer and the buyer may be required to provide a crypto key. Upon verifying correct cryptokeys, the farmer may then share the information stored on the blockchain with the buyer]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Isaacson’s method by including using blockchain technology, as disclosed by Fricke.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of more efficiently and accurately collect
and store users’ activities.


As per claim 3, 13, Isaacson further discloses, 
wherein determining the correlation between the intent and the set of subsequent comprises applying machine learning to data associated with the first interaction ([0211, In order to train the classifier, which is called herein an “intent classifier', the system can monitor the web usage of a user for a period of time, 0211, The system can use supervised learning ( or unsupervised or semi – supervised learning ) to label the training set so that the training data can provide which class ( i . e., search, purchase, Wikipedia, etc.) the input belongs to]).

As per claim 4, 14, Isaacson further discloses, however, Isaacson does not explicitly disclose, 
wherein applying the machine learning to the data associated with the first interaction comprises applying a random forest classifier to the data associated with the first interaction.

Fricke teaches ([0070, Machine classifiers may be trained via supervised and / or
unsupervised techniques. Further, the machine learning classifier may include any machine learning classifier known in the art including, but not limited to, a conditional generative adversarial network (CGAN), a convolutional neural network (CNN) (e.g., GoogleNet , AlexNet , and the like ) , an ensemble learning classifier , a random forest classifier , artificial neural network ( ANN ) , and the like]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Isaacson’s method by including using blockchain technology, as disclosed by Fricke.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of more efficiently and accurately collect and store users’ activities.



As per claim 5, 15, Isaacson further discloses, further comprising training a machine learning model associated with the first interaction ([0211, The system can use
supervised learning (or unsupervised or semi – supervised learning) to label the training set so that the training data can provide which class (i.e., search, purchase, Wikipedia, etc . ) the input belongs to]).


As per claim 6, 16, Isaacson further discloses,
wherein determining the intent from the first interaction added to the blockchain comprises analyzing the first interaction in conjunction with an associated end user's past interactions stored to the blockchain ([0168, The system can further analyze past purchases of similar or related devices to determine likely user preferences for this purchase. If the user is already registered, and via the browser, application or website, the system knows who is doing the search, then user preferences, history, classification model based on previous searches across multiple websites, etc. can be applied to analyze the one – search input field, 0215, The request can be associated with a payment to the application, or for any kind of data that one desires to send securely such as healthcare data, personal data, photos, media, blockchain - based data, cryptocurrency data, and so forth. The request can include information about the payment or the requested data. The software module transmits to the application, via the application programming interface, the authorized data. The software module can be configured access, based on the request, the authorized data for the potential purchase (in the purchase scenario) from the device or the software module and can also interact with a network - based entity to ultimately generate the authorized data transmitted to the application]).


As per claim 7, 17, Isaacson further discloses,
wherein determining the intent from the first interaction added to the blockchain comprises analyzing at least one of global positioning system (GPS) data, wearable device data, Internet of Things (IoT) data, or social media data of an end user (Fig, 30, item 300, 3002, 3004, [0042, When the determination indicates that the posting references the product in the product database , and thus indicating a sale - related intent , the method includes transmitting the posting through the social networking site with a payment object or payment initiation object]).


As per claim 8, 18, Isaacson further discloses, further comprising generating, by the first enterprise system, a third interaction with a third enterprise system of the one or more enterprise systems different from the first enterprise system, wherein the third interaction is within the set of subsequent related interactions ([0157, In another aspect, the system will access data stored within the browser to facilitate the transition from the search field to Amazon. com in a deep link state, such that the user can simply click on the one click purchasing button and purchase the item. From that state, the user could peruse the returned list of items and then perhaps choose an item, at which point the user could “one - click” purchase an iPhone. Transitioning a user deep into a separate site preprocessed to a certain state can be called a deep link, 0266, The system can further prepare a third website having a third input field preprocessed using the
input , wherein the user can provide a switching input to indicate that the third website should be presented rather than the second website]).


As per claim 9, 19, Isaacson further discloses,
wherein each of the first enterprise system and the second enterprise system is part of a permissioned blockchain network that stores the blockchain.

Fricke teaches ([0100, Further, data associated with the group of hogs may be
stored on the blockchain, 0115, In another embodiment, the one or more processors may be configured to add data generated and / or transmitted by system 100 to the blockchain. In particular, the server 110 may be configured to share the generated transaction log to the blockchain, wherein the transaction log includes, but is
not limited to, chore completion inputs, identified spatial relationship data, identified interaction data, 0116, In one embodiment, data of system 100 may be stored on a private block of the blockchain such that cryptokeys are required to view and / or share information, between individuals including, but not limited to, farm owners ( e.g. , producers ) , consumers , and the like . For example, a farmer in the business of raising hogs who has implemented system 100 may store data of system 100 on a
private block of the blockchain. Data stored on the block chain may include, but is not limited to, transactions regarding complete / incomplete chores ( e.g. , positive transactions and negative transactions )….Upon selling the hogs to a buyer ( e.g. , consumer or other producer in the food production process ) , the buyer may desire to view this and additional information collected by system 100 stored on the blockchain . In order to access the data of system 100 stored on the blockchain, both the farmer and the buyer may be required to provide a crypto key. Upon verifying correct cryptokeys, the farmer may then share the information stored on the blockchain with the buyer.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Isaacson’s method by including using blockchain technology, as disclosed by Fricke.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of more efficiently and accurately collect and store users’ activities.


As per claim 10, 20, Isaacson further discloses,
wherein determining the correlation between the intent and the set of subsequent related interactions with the one or more enterprise systems different from the first enterprise system comprises clustering a plurality of intents of an end user ([ 0211, In order to train the classifier, which is called herein an “intent classifier ‘, the system can monitor the web usage of a user for a period of time. The classifier can utilize data
of one user or multiple users. For example, one could generate training data of input at a Google input field compared to input in an amazon. com input field for people
of a particular demographic, such as 20 - 30-year-old men, or women or a particular minority or religious group, 0213, In another example, the classifier in this case can
have classification types of search, browse, purchase now, play game, update software, send email, send tweet, check Facebook, make call via Skype, and so forth]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jelveh (US 2019/0087691, determine or infer user intent based on the image data analysis),
Shimpi et al. (US 2019/0095927, determining an intent prediction associated with the communication based on the analyzing the account activity data and the intent prediction comprises a predicted reason for the communication).


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681